             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 1 of 70



 1 Brian S. Kabateck, SBN 152054
     bsk@kbklawyers.com
 2 Christopher B. Noyes, SBN 270094
     cn@kbklawyers.com
 3 Katherine A. Bruce, SBN 288694
     kb@kbklawyers.com
 4 Stephanie E. Charlin, SBN 316543
     sc@kbklawyers.com
 5 KABATECK LLP
     633 W. Fifth Street, Ste. 3200
 6 Los Angeles, CA 90071
     T 213.217.5000 | F 213.217.5010
 7
     Attorneys for Plaintiff and the Proposed Class
 8

 9
                                 UNITED STATES DISTRICT COURT
10
                           NORTHERN DISTRICT OF CALIFORNIA
11

12   TASHA STACK, individually, on behalf of             CLASS ACTION COMPLAINT FOR:
     herself and on behalf of all others similarly
13   situated;
                                                         (1) VIOLATION OF BUSINESS
14                 Plaintiffs,                               AND PROFESSIONS CODE §§
15   vs.                                                     17200, ET SEQ.;
                                                         (2) FRAUD;
16   PROGRESSIVE SELECT INSURANCE                        (3) NEGLIGENT
     COMPANY, PROGRESSIVE CASUALTY                           MISPRESENTATION;
17   INSURANCE COMPANY and DOES 1
     through 50, inclusive;                              (4) BREACH OF CONTRACT
18                                                       (5) BREACH OF IMPLIED
                   Defendants.                               COVENANT OF OOD FAITH
19                                                           AND FAIR DEALING; AND,
20                                                       (6) VIOLATION OF CONSUMER
                                                             LEGAL REMEDIES ACT (Civ.
21                                                           Code §§ 1770 (a)(2), (a)(3),
                                                             (a)(5), (a)(7), (a)(9), (a)(13),
22
                                                             (a)(17), (a)(18)
23                                                       DEMAND FOR JURY TRIAL
24          COMES NOW, Plaintiff TASHA STACK (hereinafter “Plaintiff”), individually
25   and on behalf of all others similarly situated, for causes of action against Defendants
26   PROGRESSIVE SELECT INSURANCE COMPANY and PROGRESSIVE
27   CASUALTY INSURANCE COMPANY, (hereinafter collectively “Progressive
28
                                                     1
                                      CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 2 of 70



 1   Defendants”) and DOES 1 through 50 (hereinafter collectively “Defendants”), complain
 2   and allege as follows:
 3                                 JURISDICTION AND VENUE
 4          1.      This Court has jurisdiction over this action pursuant to 28 U.S.C.         §
 5   1332, because the amount in controversy as to the Plaintiff exceeds $75,000.00,
 6   exclusive of interest and costs, and because Defendants are incorporated and have
 7   principal places of business in states and/or foreign states other than the states in which
 8   the Plaintiff reside.
 9          2.      This Court also has original jurisdiction over this action under the Class
10   Action Fairness Act, 28 U.S.C. § 1332(d), because it is a class action in which: (i) there
11   are 100 or more Class members; (ii) at least one Plaintiff or Class member has a different
12   state of citizenship than Defendant; and (iii) the amount in controversy is more than
13   $5,000,000. This Court is also empowered to grant declaratory relief pursuant to 28 U.S.C.
14   §§ 2201 and 2202.
15          3.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over
16   Plaintiffs’ state law claims because the state law claims and the federal claims are so
17   closely related that they form part of the same case or controversy under Article III of the
18   United States Constitution.
19          4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a
20   substantial part of the events giving rise to at least some of Plaintiff’s claims occurred, in
21   part, in the Northern District of California, while Plaintiff resides in this district, and
22   because Defendants transact business in this district.
23                                            PARTIES
24          5.      At all times herein relevant, Plaintiff, TASHA SACK, an individual over
25   the age of 18, was a resident and citizen of the State of California, located within the
26   jurisdiction of the Northern District of California.
27          6.      At all times herein relevant, Plaintiff is informed and believes, and
28   thereupon alleges, that Defendant PROGRESSIVE CASUALTY INSURANCE
                                                   2
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 3 of 70



 1   COMPANY, is, and at all times herein mentioned was, an Ohio Corporation, doing
 2   business in the State of California, operating in the State of California and availing itself
 3   of the privileges and obligations associated therewith. Defendant PROGRESSIVE
 4   CASUALTY INSURANCE COMPANY is an insurance company that provided
 5   insurance services to Plaintiff Tasha Stack. It employed adjusters, issued checks and
 6   collected premiums relating to the policy attached as Exhibit A. It made all the decisions,
 7   policies and procedures concerning the handling of Mr. Stack’s claims and all class
 8   members.
 9          7.     At all times herein relevant, Plaintiff is informed and believes, and
10   thereupon alleges, that Defendant PROGRESSIVE SELECT INSURANCE COMPANY,
11   is, and at all times herein mentioned was, an Ohio Corporation, doing business in the State
12   of California, operating in the State of California and availing itself of the privileges and
13   obligations associated therewith. PROGRESSIVE SELECT INSURANCE COMPANY
14   is an insurance company that works closely and partners with PROGRESSIVE
15   CASUALTY INSURANCE COMPANY to provide insurance services to the citizens of
16   the State of California.
17          8.     PROGRESSIVE          CASUALTY          INSURANCE          COMPANY          and
18   PROGRESSIVE SELECT INSURANCE COMPANY worked in a partnership in concert
19   with each other. They comingled assets. They used a common marketing and advertising
20   scheme. For all practical purposes these two companies were involved in a joint venture
21   and acted as the agent for the other. According to The Progressive Corporation’s 2015
22   balance sheet, they earned $1,300,500,000.00 after taxes in net income primarily through
23   the insurance business.
24          9.     The true names and capacities, whether individual, plural, corporate,
25   partnership, associate, or otherwise, of DOES 1 through 50, inclusive, are unknown to
26   Plaintiff who therefore sued said Defendants by such fictitious names. The full extent of
27   the facts linking such fictitiously sued Defendants is unknown to Plaintiff. Plaintiff is
28   informed and believes, and thereon alleges, that each of the Defendants designated herein
                                                   3
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 4 of 70



 1   as a DOE was, and is, negligent, or in some other actionable manner, responsible for the
 2   events and happenings hereinafter referred to, and thereby negligently, or in some other
 3   actionable manner, legally and proximately caused the hereinafter described injuries and
 4   damages to Plaintiff. Plaintiff will hereafter seek leave of the Court to amend this
 5   Complaint to show the Defendants’ true names and capacities after the same have been
 6   ascertained.
 7          10.     Plaintiff is informed, believes, and thereon alleges that all defendants,
 8   including the fictitious Doe defendants, were at all relevant times acting as actual agents,
 9   conspirators, ostensible agents, partners and/or joint venturers and employees of all other
10   defendants, and that all acts alleged herein occurred within the course and scope of said
11   agency, employment, partnership, joint venture, conspiracy and/or enterprise, and with
12   the express and/or implied permission, knowledge, consent, authorization and ratification
13   of their co-defendants; however, this allegation is pleaded as an “alternative” theory
14   wherever not doing so would result in a contradiction with other allegations.
15          11.     As an alternative theory, Plaintiff is informed and believes, and on that basis
16   alleges, that Defendants are alter egos of each other. Plaintiff is informed and believes,
17   and on that basis alleges, that there is common control over Defendants, and they operate
18   pursuant to a common business plan. There is unity of interest among defendants.
19          12.     The alternative alter-ego relationship among the defendants should be
20   recognized to prevent an injustice. If the alter-ego relationship among defendants is not
21   recognized, an inequity will result because an entity responsible for wrongdoing will be
22   shielded from liability. The alter ego relationship should be recognized to ensure effective
23   injunctive and declaratory relief, so that the wrongful practices alleged herein are not
24   relocated to an affiliated company. If defendants were permitted to avoid an injunction
25   by relocating the misconduct, an inequity would result.
26          13.     All allegations in this complaint are based on information and belief and/or
27   are likely to have evidentiary support after a reasonable opportunity for further
28
                                                    4
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 5 of 70



 1   investigation or discovery. Whenever allegations in this complaint are contrary or
 2   inconsistent, such allegations shall be deemed alternative.
 3                                   NATURE OF THE ACTION
 4          14.    Plaintiff incorporates by reference all other paragraphs of this complaint as
 5   if fully set forth herein, and further alleges as follows:
 6          15.    This class action arises out of Defendants’ fraudulent conduct and
 7   deceptive practices of using low-value salvage vehicles to undervalue payments to
 8   insureds whose cars have been declared a total loss.
 9          16.    Where the damage to a vehicle following an automobile accident exceeds
10   the cost to repair, the vehicle is deemed a total loss, and consumers are entitled to recover
11   for the reasonable value of the vehicle just prior to the collision. The consumer is paid by
12   her insurer based on finding “comparable automobiles” and using those as the measuring
13   stick to determine the value.
14          17.    PROGRESSIVE is a conglomerate of several subsidiary companies.
15   PROGRESSIVE uses different underwriting companies for different purposes. However,
16   PROGRESSIVE also administers and manages the claims process using employees from
17   one subsidiary. While one entity may be the underwriter of a particular insurance policy,
18   that policy is administered by the same PROGRESSIVE employees that administer all
19   the claims identically. For example, and PROGRESSIVE claims adjusters handle claims
20   involving several different PROGRESSIVE underwriting subsidiary corporations
21   utilizing the same policies and procedures.
22          18.    Plaintiff and putative class members allege that, at all relevant times, are
23   insured by the Progressive Defendants for automobile insurance coverage.
24   PROGRESSIVE SELECT INSURANCE COMPANY underwrote Plaintiff’s insurance
25   policy which was in effect at all times relevant to this complaint, and is attached hereto as
26   EXHIBIT A.
27          19.    PROGRESSIVE CASUALTY INSURANCE COMPANY, and DOES 4
28   through 50, administered and facilitated payment to insureds with policies underwritten
                                                    5
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 6 of 70



 1   by PROGRESSIVE SELECT INSURANCE COMPANY.
 2          20.    PROGRESSIVE CASUALTY INSURANCE COMPANY takes possession
 3   of the vehicles it deems a total loss and takes ownership through title to insureds vehicles
 4   from PROGRESSIVE SELECT INSURANCE COMPANY. PROGRESSIVE
 5   CASUALTY INSURANCE COMPANY writes any payments for the policies
 6   underwritten by PROGRESSIVE SELECT INSURANCE COMPANY. PROGRESSIVE
 7   CASUALTY INSURANCE COMPANY administers the entire claims process for
 8   PROGRESSIVE SELECT INSURANCE COMPANY. PROGRESSIVE CASUALTY
 9   INSURANCE COMPANY determines the policies and procedures which are followed
10   for PROGRESSIVE SELECT INSURANCE COMPANY. PROGRESSIVE
11   CASUALTY INSURANCE COMPANY reaps all or part of the earnings from polices of
12   PROGRESSIVE SELECT INSURANCE COMPANY. PROGRESSIVE CASUALTY
13   INSURANCE COMPANY collects insurance premiums from insureds associated with
14   both underwriting companies.
15          21.    Mitchell International, Inc. is a third-party provider which provides third
16   party administrative services for claims administration. In this case, Mitchell provided
17   claims services for the Progressive Defendants relating to the valuation of total loss
18   vehicles in the State of California.
19          22.    Mitchell developed a product called the Mitchell Work Center Total Loss
20   (hereinafter “WCTL”). WCTL is designed specifically to formulate offers to insureds for
21   automobile insurance companies. As the name suggests, WCTL determines what
22   comparable vehicles are used. The WCTL adjusts the price based on what it determines
23   to be the average condition of the car and compares that to the condition of the insured’s
24   car.
25          23.    Since at least 2010, the Progressive Defendants and Mitchell have worked
26   as partners for determining the value of total loss claims.
27          24.    The Progressive Defendants have outsourced its duty to find “comparable
28   automobiles” for valuation purposes to Mitchell.
                                                   6
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 7 of 70



 1          25.    To increase its profit margins, the Progressive Defendants have engaged in
 2   unlawful, unfair and deceptive business practices which facilitate and enable them
 3   present ‘lowball’ property damage offers to its insured where there is a total loss
 4   situation. To wit, the Defendants prepared false and misleading WCTL reports and
 5   submitted “comparable automobiles” to insured for purposes of convincing them to
 6   accept a sum that is less than the ‘actual value’ of the total loss vehicle.
 7          26.    In their scheme to reduce the value of the “comparable automobiles,” the
 8   Defendants employed deceptive practices, and used methods that constituted outright
 9   deception. Defendants used out of market “comparable vehicles.” Defendants failed to
10   fairly adjust for differences between “comparable vehicles” and the total loss vehicles.
11   Defendants routinely used as “comparable vehicles” vehicles that had previously been
12   deemed a total loss, without making any adjustments for the differences in the vehicles.
13   Defendants routinely altered the system to adjust the actual value of the vehicle
14   downward.
15          27.    In other words, the deck was illegally and deceptively stacked against the
16   insureds. The WCTL system would only adjust a vehicles actual value downward. The
17   WCTL system was designed to reject comparable vehicles from insureds. The WCTL
18   system hid behind a regulatory scheme in hopes of shielding themselves of liability,
19   however the wrongful conduct is so egregious that it constitutes fraud and violations of
20   the UCL.
21          28.    The Progressive Defendants, at all relevant times, had full knowledge that
22   Mitchell was engaging in a scheme to defraud insurers by undervaluing the “comparable
23   automobiles.” All the “comparable vehicle” reports prepared by Mitchell are disclosed to
24   the Progressive Defendants. Thus, the Progressive Defendants knew or should have
25   known of this scheme to illegally deflate the “comparable vehicles.” Further, the
26   Progressive Defendants cannot contract away its obligations to operate lawfully to
27   Mitchell to increase its profit margins.
28          29.    Plaintiff and putative class allege that Defendants misled them to believe
                                                    7
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 8 of 70



 1   their claim was lower than what it was actually worth.
 2          30.     Plaintiff brings this class action for Defendants’ violations of California’s
 3   Unfair Competition Laws, California Business & Professions Code (“UCL”) §§ 17200, et
 4   seq., and California’s False Advertising Laws, California Business & Professions Code
 5   §§ 17500, et seq.
 6          31.     Plaintiff also brings this class action for violations of the Consumer Legal
 7   Remedies Act under Civil Code (“CLRA”) section 1770, subdivisions (a)(2), (a)(3),
 8   (a)(5), (a)(7), (a)(9), (a)(13), (a)(17), and (a)(18).
 9          32.     Plaintiff further brings this class action against Defendants for fraud,
10   negligent representation, breach of contract, and breach of implied covenant of good faith
11   and fair dealing.
12          33.     Plaintiff seeks to represent the following class:
13                         All California residents who are first party insureds
14                         of Progressive Insurance and who submitted claims
15                         to Progressive for total loss recovery payments and
16                         received comparable vehicle information from
17                         Progressive or MITCHELL International Inc. for
18                         their first party total vehicle property loss during the
19                         applicable statute of limitations (four years
20                         preceding the filing of this action)
21         FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
22          34.     Plaintiff incorporates by reference all other paragraphs of this complaint as
23   if fully set forth herein, and further alleges as follows:
24           35.    At all relevant times, Defendants, and each of them, engaged in various
25   schemes to deflate the value of declared “total loss vehicles” (vehicles where an election
26   is made to forego any vehicle repair) in order to pay first party insureds less than the
27   actual pre-loss value of the total loss vehicle.
28           36.    Mitchell has for decades worked in the automobile insurance industry
                                                      8
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 9 of 70



 1   advising and helping insurance companies lower the costs to adjust and settle claims. The
 2   WCTL program developed by Mitchell has been adopted by all the California
 3   Progressive entities, including the Progressive Defendants.
 4           37.   WCTL is intentionally designed to fraudulently lower the offer made by the
 5   Progressive Defendants to their insured. WCTL does this by ignoring pertinent data when
 6   it would increase the comparable vehicle price, but by incorporating the same pertinent
 7   data when it would decrease the comparable vehicle price. A specific example is the
 8   WCTL misrepresents the status of prior salvage vehicles and holds these vehicles out to
 9   insured as comparable vehicles.
10           38.   The Progressive Defendants have a policy of disclosing every Mitchell
11   WCTL report to their insured. Mitchell knows that the reports are distributed to every
12   insured and knows the insured will review and rely upon the reports in making the
13   determination to settle the claim. Mitchell knows that failing to disclose that vehicle is a
14   salvage title is a material misrepresentation and knows that the failure to disclose this
15   information will result in an overall lower payment to the insured.
16   Progressive’s Scheme
17           39.   In every instance of a total loss vehicle claim, the Progressive Defendants
18   check whether the insured’s vehicle (the person making the claim) was a salvage title
19   vehicle. They do this because if it was a prior salvage title vehicle, then they would find
20   only other salvage title vehicles to use as a comparable vehicle. This
21   compartmentalization is intentional and specifically designed by Mitchell in order for the
22   Progressive Defendants to evade detection and liability. However, this is part of the
23   broader scheme to ultimately defraud Progressive’s insureds.
24           40.   Another example of the Progressive Defendant’s scheme is that the WCTL
25   program “double dips” deductions in its methodology. The WCTL derives an average
26   vehicle condition rating based on the average of all vehicles of that make and model.
27   Then, the WCTL looks at the insured specific vehicle and deducts for areas it deems are
28   below normal wear and tear. This ultimately results in the insured vehicle being rated
                                                   9
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 10 of 70



 1   down twice. The first is when the WCTL takes the vehicle average rating (which already
 2   includes vehicles that may have more wear and tear), and then again reduces the value by
 3   the specific wear and tear. Mitchell knows that its program is double dipping and knows
 4   that insured will rely upon their WCTL reports but continues to produce and distribute
 5   these erroneous reports.
 6           41.   The WCTL also allows the Progressive Defendants and Mitchell to further
 7   manipulate the condition rating system, thereby reducing the final payment to the insured.
 8   The WCTL has a rating system of 1 through 5, with 5 being the best and 1 being the
 9   worst. The WCTL has a series of twelve Condition Adjustments. However, for many
10   vehicles, including Tasha Stack’s vehicle, the WCTL system takes all discretion from the
11   adjuster and blocks out the ability of the adjuster to label the vehicle as a 4 or 5, without
12   respect to the condition of the vehicle. Even if the adjuster believes the vehicle warrants a
13   rating of 4 or 5, the WCTL system overrides the discretion of the adjuster and assigns a 3.
14   This is another example of the double dipping process the WCTL system uses to achieve
15   high profits for Progressive.
16           42.   The Progressive Defendants each represented to its first party insureds,
17   either directly or indirectly through their agents, that it was using “comparable vehicles”
18   to determine the value of the total loss vehicle. Instead, Mitchell, with the knowledge and
19   consent of the Progressive Defendants, employed various schemes to select the ‘vehicles’
20   in a manner which allowed them to reduce the calculated value they paid for “total loss
21   vehicles”. By affirmatively representing to the Insured that they were using comparable
22   vehicles, when the Progressive Defendants and Mitchell knew or should have known
23   such representation was false, they and their agents misrepresented the essential facts to
24   the first party insured that they were using ‘comparable vehicles’ in determining the
25   value of the total loss vehicle.
26           43.   At all relevant times, Progressive and Mitchell had actual knowledge that
27   the representations they made to Tasha Stack and other class members as herein alleged
28   were false. The Progressive Defendants and Mitchell collected and used information
                                                   10
                                     CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 11 of 70



 1   about whether a comparable car was previously a total loss vehicle. They used this
 2   information when it was to their advantage; when the insured car was a prior total loss
 3   Progressive and Mitchell used this information to reduce the valuation of the insured’s
 4   car. However, when the comparable vehicle was being offered, the Progressive
 5   Defendants and Mitchell suppressed the information and failed to properly adjust the
 6   value of the car.
 7           44.   One scheme Mitchell engaged in, with the consent and knowledge of the
 8   Progressive Defendants, was to use vehicles with salvage titles as a “comparable vehicle”
 9   without disclosing the fact that they were salvage vehicles, and without making any
10   adjustment for the fact that it used a salvage vehicle as a comparable.
11           45.   In a second scheme, Mitchell, with the consent and knowledge of the
12   Progressive Defendants, had a pattern and practice of representing to insured that it
13   obtained a ‘dealer quote’ from a local dealer. In fact, Mitchell had a practice to not
14   contact licensed dealers to obtain a quote and to simply make up numbers to serve the
15   needs of the Progressive Defendants.
16           46.   In a third scheme, the Progressive Defendants had a policy of ignoring
17   “comparable vehicles” from licensed dealers that it deemed to be priced too high. The
18   Progressive Defendants, through Mitchell, would instead use non-compliant “comparable
19   vehicles” whose representation as a “comparable vehicle” was were either fabricated, a
20   deflated value vehicle, a preciously used total loss vehicles (i.e., salvage vehicle), or
21   through some other misrepresentation concerning the “comparable vehicles”. There is no
22   basis in law or in the contract between the Progressive Defendants and their insured that
23   support determining actual cash value by excluding comparable vehicles that the
24   Progressive Defendants deems too high.
25           47.   In a Fourth scheme, the Progressive Defendants and Mitchell had a policy
26   of ignoring the Insured’s purchase price for the vehicle; even when the purchase was
27   made during the time frame in which other supposedly “comparable vehicles” were
28   considered.
                                                   11
                                    CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 12 of 70



 1                                  PLAINTIFF’S ALLEGATIONS
 2          48.     On or about July 2009, Plaintiff Tasha Stack purchased a 2009 Honda Civic
 3   EX (VIN number 2HGFA16939H528385) (hereinafter “Subject Vehicle”) for
 4   approximately $25,000.00.
 5          49.     At all relevant times, Plaintiff insured her 2009 Honda Civic with
 6   Progressive Defendants’ automobile insurance policy which included full comprehensive
 7   coverage, Policy Number 60860574 (hereinafter “Subject Policy”).
 8          50.     Attached hereto this Complaint, and as Exhibit A, is a true and correct
 9   copy of the automobile insurance policy the Progressive Defendants issued to Plaintiff
10   Tasha Stack for her 2009 Honda Civic. Specifically, the contract between the Progressive
11   Defendants and Plaintiff stated the Progressive would “pay for sudden, direct and
12   accidental loss to a: covered auto.”
13          51.     At all relevant times the insurance policy attached as Exhibit A had the
14   following relevant clauses in effect:
15                 “If you pay the premium for this coverage, we will pay for sudden, direct
16                   and accidental loss to a:
17                            i.       Covered auto, including an attached trailer; or
18                            ii.      Non-owned auto;
19                  and its custom parts or equipment, resulting from the collision.
20                 “The limit of liability for loss to a covered auto, non-owned auto, or
21                   custom parts or equipment is the lowest of:
22                            i.    The actual cash value of the stolen or damages property at the
23                                  time of the loss reduced by the applicable deductible;
24                            ii. The amount necessary to replace the stolen or damages

25                                  property reduced by the applicable deductible;
26                            iii. The amount necessary to repair the damages property to its

27                                  pre-loss condition reduced by the applicable deductible; or
28
                                                    12
                                      CLASS ACTION COMPLAINT
     Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 13 of 70



 1                    iv. The State Amount shown on the declarations page for that

 2                           covered auto.”
 3       “To determine the amount necessary to repair or replace the damages
 4           property as referred to in subsection 1, the total cost of necessary repair or
 5           replacement may be reduced by unrepaired prior damage. Unrepaired
 6           prior damage included broken, cracked or missing parts; rust; dents;
 7           scrapes; gouges; and peeling paint. The reduction for unrepaired prior
 8           damage is the cost of labor parts and materials necessary to repair or
 9           replace damage, deterioration, defects, or wear and tear on exterior body
10           parts, windshields and other glass, wheels, and paint, that existed prior to
11           the accident and that is eliminated as a result of the repair or replacement
12           of property damage in the loss.”
13           “To determine the amount necessary to repair or replace the damages
14           property as referred to in subsection 1, an adjustment may be made for
15           betterment or depreciation and physical condition on:
16                    i.        batteries;
17                    ii.       tires;
18                    iii.      engines and transmissions, if the engine has greater than
19                              80,000 miles, and
20                    iv.       any other mechanical parts that are nonfunctioning or
21                              inoperative.”
22      “The actual cash value is determined by the market value, age, and
23          condition of the vehicle at the time the loss occurs.”
24      “We may, at our option:
25                 i. pay for the loss in money; or
26                 ii. repair or replace the damaged or stolen property.”
27      “We may use estimating, appraisal, or injury evaluation systems to assist us
28          in adjusting claims under this policy and to assist us in determining the
                                              13
                              CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 14 of 70



 1                   amount of damages, expenses, or loss payable under this policy. Such
 2                   systems may be developed by us or a third party and may include computer
 3                   software, databases, and specialized technology.”
 4                 “If any provision of this policy fails to conform to the statues of the state
 5                   listed on your application as your residence, the provision shall be deemed
 6                   amended to conform to such statues. All other provisions shall be given full
 7                   force and effect. Any disputes as to the coverages provided or the
 8                   provisions of this policy shall be governed by the law of the state listed on
 9                   your applicable as your residence.”
10          52.      Through the terms of the policy, both those alleged herein, and those terms
11   contained in Exhibit A, the Progressive Defendants breached the terms of the policy by
12   failing to adhere to the most basic standards incorporated into the policy. The Progressive
13   Defendants had a policy of not paying actual cash value for total loss vehicles as a result
14   the misrepresentations they made to their insured.
15          53.      The Progressive Defendants know that their insureds making total vehicle
16   loss claims usually suffer bodily injuries, lose time from work, and, in some
17   circumstances, have lost their only means of transportation. As a result of these
18   extenuating circumstances, Progressives’ insureds are often at a severe disadvantage
19   when it comes to settling and negotiating their claims. For those making a claim against
20   the Progressive Defendants, they need to resolve the claim as quickly as possible, even if
21   it is for a loss, because they have to try to get back on their feet as soon as possible.
22          54.      Plaintiff purchased the Subject Policy from an organization which held
23   itself out as “Progressive.” She accessed her information and statements at
24   progressive.com. She made timely payments to “Progressive.” She emailed with
25   representatives whose email contained the “@progressive.com” email address. In fact, it
26   was PROGRESSIVE CASUALTY INSURANCE COMPANY that performed these
27   functions, in a joint venture with PROGRESSIVE SELECT INSURANCE COMPANY,
28   and perhaps other Progressive entities.
                                                    14
                                      CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 15 of 70



 1          55.    On or about February 9, 2018, Plaintiff Stack’s husband, Alexander Stack,
 2   an authorized user under the Subject Policy, was driving the Subject Vehicle when he
 3   was involved in a multi-vehicle collision in San Francisco, CA.
 4          56.    As a result of the collision, Mr. Stack sustained injuries to the inside of his
 5   mouth and lip.
 6          57.    On or about February 9, 2018, Mr. Stack opened a claim with the
 7   Progressive Defendants for the property damage related to the Subject Vehicle and to
 8   recover the reasonable value of the Subject Vehicle prior to the collision, Claim Number
 9   18-470773.
10          58.    The Progressive Defendants accepted Plaintiff’s claim, deemed the Subject
11   Vehicle a “total loss,” and attempted to negotiate a settlement with her.
12          59.    As part of the settlement negotiations, the Progressive Defendants have a
13   policy and practice of emailing the Mitchell Work Center Total Loss reports to its
14   insureds every time there is a total loss claim.
15          60.    On or about February 13, 2018, Mr. Stack spoke with a Progressive
16   representative and employee, Caitlin Korte, regarding the status of the claim. Later that
17   day, Ms. Korte sent Mr. Stack a Valuation Report (Exhibit B) prepared by Mitchell that
18   included eleven “comparable vehicles” which were used by the Progressive Defendants
19   to formulate their settlement offer (the Settlement Summary is attached hereto as Exhibit
20   C).
21          61.    All relative times, Caitlin Korte was an authorized agent and employee of
22   the Progressive Defendants and acted within the course and scope of employment
23          62.    Based on the WCTL valuation report, the Progressive Defendants made a
24   full and final offer to settle Plaintiff’s claim for $4,675.82, which was $20,324.18 less
25   than what Plaintiff paid for the Subject Vehicle and less than the amount promised under
26   the Subject Policy.
27          63.    One of the vehicle’s listed in the Valuation Report and relied on by the
28   Progressive Defendants was a 2009 Honda Civic, VIN 2HGFG12899H537278, from
                                                   15
                                    CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 16 of 70



 1   Gilroy, California, was represented by the Progressive Defendants and Mitchell as a
 2   “comparable vehicle.” Defendants asserted that this “comparable vehicle,” after
 3   adjustments, was worth $6,740.38. However, the vehicle was in fact a prior ‘total loss
 4   vehicle’ (aka “salvage title”).
 5          64.    On information and belief, Plaintiff asserted that she had purchased the
 6   vehicle on or about May 2009 for approximately $25,000.00 and requested that the
 7   Progressive Defendants use that list price as the comparable vehicle. However, in line
 8   with their policy and practice, the Progressive Defendants refused to consider this sale as
 9   a comparable vehicle.
10          65.    Instead, Mitchell obtained eleven other “comparable vehicle” quotes
11   through the WCTL program, Claim Number XX-XXXXXXX-01 (attached hereto as
12   “Exhibit B” is the Valuation Report.)
13          66.    PROGRESSIVE CASUALTY INSURANCE COMPANY and Mitchell are
14   in the business of tracking “salvage vehicles” and have easy access to databases which
15   quickly and efficiently identify such vehicles as being salvaged. The Progressive
16   Defendants and Mitchell consistently use such information to set rates and determine (i.e.
17   reduce) payment benefits when a previously salvaged vehicle suffers another loss.
18          67.    The Progressive Defendants never disclosed the fact that the 2009 Honda
19   Civic, VIN 2HGFG12899H537278, was a prior total loss vehicle to Plaintiff, and the
20   price was never adjusted for in the appraisal determination, despite the Progressive
21   Defendants having full knowledge this was a prior total loss vehicle.
22          68.    Due to the nature of the Progressive Defendants’ business, they knew that
23   they were passing off salvage titled vehicles as non-salvage title vehicles to their insured.
24          69.    Four other “comparable vehicles” Mitchell used were alleged quotes from
25   dealers all over California as opposed to dealers within 75 miles of Plaintiff’s residence
26   (Dublin, Petaluma, Santa Rosa and Davis). Mitchell claimed they obtained quotes from
27   Dublin Honda, Hansel Honda, Hansel BMW of Santa Rosa, and University Honda for
28   $7,446.71, $7,063.69, $7,044.57.00 and $$7,888.47 respectively. However, Mitchell
                                                  16
                                       CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 17 of 70



 1   never actually obtained a quote from these licensed dealers, or any other licensed dealer
 2   and thus misrepresented their claims to both Plaintiff and the dealers and failed to
 3   otherwise use good faith and fair dealing in this valuation method.
 4          70.    The remaining six “comparable vehicles” were based on dealer website
 5   listings from CARS.com, VAST.com, and TRUECAR.com.
 6          71.    Between February 9, 2018 and about April 2018, a series of telephone
 7   conversations and emails took place between Mr. Stack, Progressive representatives and
 8   Michell representatives whereby Mr. Stack continuously disputed the Progressive
 9   Defendants’ value of the Subject Vehicle and thus attempted to obtain a fair valuation for
10   total loss of the subject vehicle.
11          72.    On or about February 19, 2018, Mr. Stack spoke with Lauren Kallerman,
12   another Progressive representative, to refute the conditioning adjustment that was done
13   and dispute the comparable value listed in the Valuation Report.
14          73.    All relative times, Lauren Kallerman was an authorized agent and employee
15   of the Progressive Defendants and acted within the course and scope of employment
16          74.    On or about February 21, 2018, Mr. Stack sent Ms. Kallerman
17   approximately twenty-five (25) separate cars ‘for sale’ listings as comparable vehicles for
18   Progressive to consider, which he believed more accurately reflected the value of the
19   Subject Vehicle. However, Progressive refused to consider the comparable vehicles
20   provided by Mr. Stack.
21          75.    Instead, on or about February 23, 2018, Ms. Kallerman forwarded Mr.
22   Stack a copy of Mitchell’s report that allegedly listed two additional “comparable
23   vehicles” to the Subject Vehicle both of which were not located in California and were
24   not within 75 miles of Plaintiff’s location as allegedly required by Progressive. The first
25   vehicle, VIN 2HGFA16969H337060 listed as a private owner sale in Newton County,
26   Georgia (30016) and the second, VIN 19XFA16989E001064 listed for sale at ‘GT
27   Motors, INC’ in Philadelphia, Pennsylvania.
28          76.    On or about February 27, 2018, Mr. Stack spoke with a Progressive
                                                  17
                                     CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 18 of 70



 1   Supervisor, Carlos Hernandez, to discuss the dealer quotes that allegedly reflected the
 2   value of the Subject Vehicle. Mr. Stack, again, vocalized his concern with Progressive’s
 3   evaluation and mentioned inaccuracies in Ms. Kellerman’s condition assessment
 4          77.    On or about February 28, 2018, Ms. Hernandez emailed Mr. Stack
 5   informing him that Progressive stood by his dealer quotes and refused to revise the
 6   conditioning assortment or the total loss evaluation, in reliance on the Mitchell policy.
 7   Specifically, Mr. Hernandez stated,
 8          “I’m reaching out to you following our conversation yesterday regarding the Total
 9   Loss evaluation for your 2009 Honda Civic. You mentioned inaccuracies in Lauren’s
10   conditioning assessment and I just finished doing a reinspection of your vehicle. Most of
11   the ratings that Lauren had for your vehicle were accurate. I’m sending you the initial
12   evaluation showing what those ratings were. On that initial report you will find
13   downgrades for the Door Interior Panels (rated as all 4), Seats, Glass and Exterior Trim.
14   The damages she saw then and I saw now were not nitpicky, but rather obvious damages
15   that could not be ignored and had to be downgraded.
16          When I referred to as a most ratings being accurate, I did find 2 areas that Lauren
17   did not rate correctly and that was the Body and Paint for your vehicle (pics attached).
18   Your vehicle was very dirty at the time of her inspection so I wiped it and cleaned it to
19   ensure an accurate assessment this time. Your left front door has been painted before and
20   there is a large paint run below the moulding. That is considered poor workmanship so a
21   downgrade was warranted. The right hinge pillar has an area with thick rust that she once
22   again missed and should’ve been downgraded, plus there was a large dent/crease on the
23   right rear door.
24          Now, I won’t be making any revisions to the conditioning, which would actually
25   make the value lower in price. I hope that you see this decision as a sign of me trying to
26   work this out with you and that I’m trying to be fair. You may not agree with Mitchell’s
27   conditioning rationale, but we discussed it’s something that Lauren and I have to abide by
28   and use that for every car we inspect. I know you wanted to possibly meet in person to
                                                  18
                                   CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 19 of 70



 1   review the damages but that will not cause me to change the value or outcome of this
 2   claim since the 150+ pics I’ve taken shows the right conditioning rating was completed.
 3          At this point, we’re deeming the value on your car as $7175.82, but you think that
 4   your car is worth $8500. I explained yesterday that disagreements happen at times and
 5   that’s why you have the Appraisal Clause in your policy. I’m attaching that policy
 6   language which confirms what you and I talk yesterday. Your family have been
 7   Progressive customers for a long time and we value your loyalty. I wish there was
 8   something I could do to bring up the value for you but there is nothing I can do for you.”
 9          78.    Mr. Hernandez’s statements were false, and in a direct misrepresentation of
10   California law (both common law fraud, and violations of the California Insurance Code).
11   Thus, Plaintiff relied upon Mr. Hernandez’s statements in settling her claim.
12          79.    All relative times, Carlos Hernandez was an authorized agent and employee
13   of the Progressive Defendants and acted within the course and scope of employments.
14          80.    On or about April 02, 2018, Mr. Stack sent Ross Kool, a Progressive
15   Claims Supervisor, additional comparable vehicles for the Progressive Defendant to
16   consider.
17          81.    All relative times, Ross Kool was an authorized agent and employee of the
18   Progressive Defendants and acted within the course and scope of employment
19          82.    At all times, the Progressive Defendants’ agents and employees relied upon
20   the Mitchell WCTL reports in determining actual cash value and in negotiating with
21   customers. This reliance led to the adjusters appearing to act in good faith and trying to
22   get the ‘most’ for the insureds. This reliance was relied upon by the Progressive
23   Defendant’s insureds and caused them to accept low ball offers because of the obstacles
24   and time constraints to get a fair offer.
25          83.    During the email communications, Progressive representatives disclosed
26   the Mitchell valuation reports upon which the Progressive Defendants based their lowball
27   settlement claim offer. Mr. Stack reviewed the Mitchell valuation reports before agreeing
28   to settle his total loss claim with Progressive. The Mitchell valuation reports used
                                                  19
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 20 of 70



 1   comparable vehicles, as alleged herein. At the time, Mr. Stack was not aware that the
 2   representations made by the Progressive representatives were in fact false.
 3          84.    The Progressive representatives relied upon the WCTL reports relating to
 4   the Tasha Stack matter. In that reliance, Ms. Korte was forced to accept the WCTL
 5   valuation report, and could only offer a certain amount of money, up to his limit. Plaintiff
 6   had no choice but accept the lowball offer, and suffer the approximately $700 loss, or go
 7   through a long and costly process.
 8          85.    The Progressive Defendants know that their insureds, when faced with this
 9   choice, will more often chose to settle and suffer the relatively small loss. The small loss
10   per insured adds up to big gains for the Progressive Defendants.
11          86.    Mitchell at all times knew that the representations made by the Progressive
12   Defendants’ agents were false.
13          87.    Mitchell knew the reports and information were going to be used and relied
14   upon by the Progressive Defendants’ agents in determining whether the actual cash value
15   for each total loss vehicle.
16          88.    Each of the Progressive Defendants’ adjusters had no discretion to deviate
17   from the actual cash value produced by the Mitchell WCTL system. The actual cash
18   value produced by the WCTL system completely controlled the amount the adjuster
19   could offer the insureds.
20          89.    On information and belief, Mr. Stack submitted the purchase price of the
21   Subject Vehicle as a comparable vehicle to the Progressive Defendants. Then Ms. Korte
22   contacted Mitchell to determine whether they could consider this as a comparable
23   vehicle. Mitchell advised Ms. Korte that Mitchell would not accept this as a comparable.
24          90.    Based on these and other misrepresentations, Plaintiff was induced to
25   accept a reduced valuation of her 2009 Honda Civic. Plaintiff reasonably believed the
26   Progressive representatives were telling the truth, both when she said they could not
27   consider a reasonable comparable from Mr. Stack, and with regard to Mitchell’s
28   valuation reports.
                                                  20
                                    CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 21 of 70



 1          91.      In an attempt to get a fair price, Mr. Stack reviewed the Mitchell reports
 2   and determined that the valuation was based on of the “comparable vehicles.” Mr. Stack
 3   requested that Progressive provide him with the quotes they received from the
 4   independent dealers they contacted for comparisons. Progressive never provided said
 5   quotes and Plaintiff, on information and belief, determined Progressive and Mitchell had
 6   never even contacted the dealers. Even after Mr. Stack presented this information to Ms.
 7   Kallerman who took no action to remedy the false and misleading information he was
 8   relying on to determine the fair market value. Mr. Stack was not aware of several other
 9   material false representations, such as the salvage title, the failure to consider a
10   reasonable comparable, misrepresentations of the law regarding comparable vehicles,
11   misrepresenting the condition of the vehicle, unlawfully double dipping reductions using
12   the vehicle condition system, and other false and misleading practices.
13          92.      The fact that the Progressive Defendants and their representatives continued
14   to rely on the Mitchell WCTL reports even after the distance and dealer market survey
15   reports were examined is evidence of the Progressive Defendants’ policy to
16   systematically rely on false and misleading data to low-all their insured.
17          93.      Ms. Korte made a final offer to value Plaintiff’s vehicle at $4,675.82. Based
18   on the representations as alleged above, Plaintiff accepted the final valuation made by
19   Mitchell’s WCTL to finalize her claim. At the time of acceptance, Plaintiff and Mr. Stack
20   did not know of all the false representations made by the Progressive Defendants and
21   their agents.
22          94.      Aside from the market survey reports and the distance of two of the
23   vehicles, Plaintiff was unaware of any other misrepresentations. Plaintiff did not know
24   that the law in fact requires the Progressive Defendants to consider a comparable vehicle
25   sold in the last 60 days. The Progressive Defendants, through their representatives,
26   expressly stated they could not consider such a comparable. This is a false statement
27   made intended to induce Plaintiff to accept the offer. At the time, Plaintiff did not know
28   the Honda Civic from Gilroy, CA was in fact a salvage title vehicle. She relied upon the
                                                   21
                                     CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 22 of 70



 1   report to the extent she believed this was a comparable vehicle. Plaintiff was unaware
 2   that Mitchell double dipped in its condition evaluation system, and that the adjusters had
 3   no discretion to give a higher rating when in fact a vehicle deserved a higher rating.
 4   These and other misrepresentations were relied upon by Plaintiff when she was
 5   determining whether to accept the Progressive Defendants’ lowball offer.
 6          95.    In fact, the fair market value of Plaintiff’s vehicle at the time of the crash
 7   was significantly higher than the final offer by Progressive. If Mitchell had made accurate
 8   representations about the comparable it asserted in this case, Plaintiff would have
 9   recovered a significantly higher amount from the Progressive Defendants pursuant to the
10   automobile policy. The fair market value that Progressive would have offered had
11   Mitchell not provided fraudulent comparable vehicles would have been significantly
12   higher than $4,675.82.
13          96.    The Progressive Defendants operate on an unequal playing field, compared
14   to its customers and insured. The Progressive Defendants write the policies, have access
15   to vast amounts of information and finances, and has teams of lawyers should a claim be
16   litigated. Insureds on the other hand, usually do not have the knowledge necessary to
17   adequately determine if the value Mitchell is assigning to the total loss vehicle is fair.
18   Insureds, having just lost the use of their vehicle, are at a significant bargaining
19   disadvantage when the Progressive Defendants offer compensation based on
20   incomparable vehicles because the Insured frequently depend on the immediate payment
21   of money in order to secure a replacement vehicle so they can get themselves or others to
22   school, work or otherwise handle their daily responsibilities.
23          97.    All of the Progressive Defendants’ and Mitchell’s acts as herein alleged,
24   were done with the prior approval of, with the knowledge of, and/or the express direction
25   or ratification of an officer, director, or managing agent of the Progressive Defendants.
26          98.    The policy by Mitchell to not disclose a salvage title on its WCTL reports
27   was intentionally orchestrated by Mitchell and the Progressive Defendants to use smoke
28   and mirrors to hide its fraudulent reports and deceive insured. The Progressive
                                                   22
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 23 of 70



 1   Defendants have a policy of checking the insured vehicles to see if it is salvage title, yet
 2   Mitchell somehow does not include that important item on its report. This was
 3   intentionally created by the Progressive Defendants to avoid detection. Mitchell’s policy
 4   of taking away discretion from adjusters when conditioning the vehicles was made by the
 5   officers, directors and managing agents of the Progressive Defendants and Mitchell in an
 6   effort to increase profits.
 7          99.     Even after the Progressive Defendants were notified by Mr. Stack that the
 8   Mitchell reports contained some inaccuracies, and those concerns were raised to the
 9   managing agents, the Progressive Defendants continued to follow their policies of relying
10   on false and fraudulent data in making their offers to insured.
11                                 CLASS ACTION ALLEGATIONS
12   Class Definition
13      100. Plaintiff brings this action on behalf of herself, on behalf of all others similarly
14          situated, on behalf of the General Public, and a member of the Class, defined as
15          follows:
16                  Injunctive Relief Class: All California residents who are first party
17          insureds of Progressive Insurance and who submitted claims to Progressive for
18          total loss recovery payments and received comparable vehicle information from
19          Progressive or Mitchell International Inc. for their first party total vehicle property
20          loss during the applicable statute of limitations (four years preceding the filing of
21          this action.)
22                  Restitution Subclass(es):
23                  1. The First Party Insureds of the Progressive Defendants who, as

24                      California Residents, did not receive adequate compensation for
25                      their first party total vehicle property loss during the four years
26                      preceding the filing of the action because the Progressive
27                      Defendants used vehicles with salvage titles as a “comparable
28                      vehicle” without disclosing the fact that they were salvage
                                                    23
                                     CLASS ACTION COMPLAINT
     Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 24 of 70



 1           vehicles, and without making any adjustment for the fact that it
 2           used a salvage vehicle as a comparable.
 3        2. The First Party Insureds of the Progressive Defendants who, as

 4           California Residents, did not receive adequate compensation for
 5           their first party total vehicle property loss during the four years
 6           preceding the filing of the action because Progressive Defendants
 7           and Mitchell failed to properly seek, use and report market dealer
 8           survey reports.
 9        3. The First Party Insureds of the Progressive Defendants who, as

10           California Residents, did not receive adequate compensation for
11           their first party total vehicle property loss during the four years
12           preceding the filing of the action because the Progressive
13           Defendants and Mitchell ignored “comparable vehicles” from
14           licensed dealers that it deemed to be priced too high.
15        4. The First Party Insureds of the Progressive Defendants who, as

16           California Residents, did not receive adequate compensation for
17           their first party total vehicle property loss during the four years
18           preceding the filing of the action because the Progressive
19           Defendants and Mitchell ignored the Insured’s purchase price for
20           the vehicle when the purchase was made during the time frame in
21           which other supposedly “comparable vehicles” were considered.
22        5. The First Party Insureds of the Progressive Defendants who, as

23           California Residents, received comparable vehicle information
24           from the Progressive Defendants or Mitchell International Inc.
25           for their first party total vehicle property loss during the four
26           years preceding the filing of this action.
27        6. The First Party Insureds of the Progressive Defendants who, as

28           California Residents, received comparable vehicle information
                                         24
                          CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 25 of 70



 1                     from the Progressive Defendants or Mitchell for their first party
 2                     total vehicle property loss during the four years preceding the
 3                     filing of this action wherein those reports contained condition
 4                     reports which were improperly categorized and resulted in lower
 5                     vehicle valuations.
 6                 7. The First Party Insureds of the Progressive Defendants who, as

 7                     California Residents received less than actual cash value for their
 8                     claim within the four-year period preceding the filing of this action
 9                     based on improper Mitchell WCTL condition valuation process,
10                     aka ‘double dipping’.
11                 8. Excluded from the Classes are: Defendants, any entities in which

12                     they have a controlling interest, any of their parents, subsidiaries,
13                     affiliates, officers, directors, employees and members of such
14                     person’s immediate families, and the presiding judge(s) in this
15                     case and his, her or their immediate family
16                 9. Plaintiff reserves the right to amend or otherwise alter the class

17                     definitions presented to the Court at the appropriate time, or to
18                     propose or eliminate sub-classes, in response to facts learned
19                     through discovery, legal arguments advanced by Defendant, or
20                     otherwise.
21                 10. This action has been brought and may be properly maintained as a

22                     class action pursuant to the provisions of Code of Civil Procedure
23                     section 382 and other applicable law.
24   Numerosity of the Class:
25         101.    Pursuant to Code of Civil Produce section 382 (“C.C.P. § 382”), members
26   of the Class are so numerous that their individual joinder is impracticable. On
27   information and belief, Plaintiff estimates that the class consists of hundred, if not
28   thousands, of individuals throughout the State of California, and is so numerous that
                                                   25
                                    CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 26 of 70



 1   joinder of all members would be impracticable. The precise number of members of each
 2   of the Classes and their addresses are known to Plaintiff or will be known to Plaintiff
 3   through discovery. Members of the Class may be notified of the pendency of this action
 4   by mail, electronic mail, the Internet, or published notice.
 5   Existence of Predominance of Common Questions of Fact and Law:
 6          102.    Pursuant to C.C.P. § 382, common questions of law and fact exist as to all
 7   members of the Classes. These questions predominate over any questions affecting only
 8   individual class members. These common legal and factual questions include:
 9             a. Whether Progressive disclosing all relevant information relating to
10                 “comparable vehicles” it uses for total loss vehicles;
11             b. Whether the “comparable vehicles” Progressive used were in fact
12                 “comparable vehicles”;
13             c. Whether Progressive had a business practice to reduce total vehicle loss
14                 payments by application of a statistical or mathematical method that was
15                 not authorized by the Policy;
16             d. Whether Progressive took unreasonable deductions from “comparable
17                 vehicles” in its calculation of the total loss vehicles;
18             e. Whether Progressive had a business practice to reduce payments for total
19                 loss vehicles based on using improper “comparable vehicles” in its
20                 calculation for the total loss vehicles;
21             f. Whether Progressive and MITCHELL failed to adjust the price of
22                 “comparable vehicles” based on significant deviating factors;
23             g. Whether Progressive fails to disclose material facts about the “comparable
24                 vehicles” in it calculation for the total loss vehicles;
25             h. Whether Progressive’s use of MITCHELL International and its software to
26                 determine “comparable vehicles” and calculate the value of total loss
27                 vehicles constituted fraud;
28
                                                   26
                                    CLASS ACTION COMPLAINT
     Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 27 of 70



 1     i. Whether Progressive’s use of MITCHELL International and its software to
 2        determine “comparable vehicles” and calculate the value of total loss
 3        vehicles constituted breach of contract;
 4     j. Whether Progressive’s use of MITCHELL International and its software to
 5        determine “comparable vehicles” and calculate the value of total loss
 6        vehicles constituted an unfair and unlawful business practices;
 7     k. Whether Progressive’s use of MITCHELL International and its software to
 8        determine “comparable vehicles” and calculate the value of total loss
 9        vehicles constituted negligent misrepresentation;
10     l. Whether Progressive and MITCHELL’s “comparable vehicle”
11        representations to its insured were made with the intent to defraud its
12        customers;
13     m. Whether Progressive and MITCHELL’s refusal to accept as “comparable
14        vehicle” the purchase price of the insured vehicle where the vehicle was
15        purchased within 90 days of the date of loss;
16     n. Whether Progressive and MITCHELL conspired to reduce the amount
17        Progressive paid in claims for total loss vehicles through a process of not
18        fully disclosing all relevant information for its proposed “comparable
19        vehicles”;
20     o. The nature and extent of the knowledge Progressive had of the scheme
21        MITCHELL implemented;
22     p. Whether MITCHELL improperly obtained quotes from dealers to use as a
23        “comparable vehicle”;
24     q. Whether MITCHELL profited directly from lowering the “total loss
25        vehicle” price;
26     r. Whether MITCHELL and Progressive intentionally schemed to unlawfully
27        reduce the total payments to insured for “total loss vehicles.”
28
                                         27
                            CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 28 of 70



 1          103.    These questions of law or fact common to the Class overwhelmingly
 2   predominate over any individual issues, such that by prevailing on its own claims,
 3   Plaintiff will necessarily establish Defendant’s liability as to all Class members.
 4   Typicality:
 5          104.    Plaintiff’s claims are typical of those of the class he seeks to represent and
 6   will fairly and adequately represent the interests of the class and subclass. Plaintiff is
 7   represented by counsel competent and experienced in both consumer protection and class
 8   action litigation.
 9   Adequacy of Representation:
10          105.    Plaintiff can and will fairly and adequately represent and protect the
11   interests of the Class.
12          106.    The claims of Plaintiff are substantially similar, if not identical, to those of
13   absent Class members. Without the Class representation provided by Plaintiff, no Class
14   members will receive legal representation or redress for their injuries.
15          107.    Plaintiff and Class counsel have the necessary financial resources to
16   adequately and vigorously litigate this class action. Plaintiff and Class counsel are aware
17   of their fiduciary responsibilities to Class members and are determined to diligently
18   discharge those duties by venously seeking the maximum possible recovery for the Class.
19   Superiority:
20          108.    A class action is superior to other methods for the fair and efficient
21   adjudication of this controversy. Because the damages suffered by the individual class
22   members are small compared to the expense and burden of litigation, it would be
23   impracticable and economically unfeasible for class members to seek redress
24   individually. The prosecution of separate actions by the individual class members, even if
25   possible, would create a risk of inconsistent or varying adjudications with respect to
26   individual class members against Defendant, and would establish incompatible standards
27   of conduct. Further, a class action is in the interests of justice because many class
28   members are likely unaware that Progressive and Mitchell’s conduct is illegal, are
                                                    28
                                     CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 29 of 70



 1   unaware of the scope and extent of the Progressive/Mitchell scheme, and lack the
 2   financial and informational resources to protect their rights.
 3          109.    Alternatively, the class should be certified because:
 4             a. The prosecution of separate actions by individual members of the Class
 5                  would create a risk of inconsistent or varying adjudications with respect to
 6                  individual members the Class which would establish incompatible
 7                  standards of conduct for Defendant;
 8             b. The prosecution of separate actions by individual members of the Class
 9                  would create a risk of adjudication with respect to them, which would, as a
10                  practical matter, be dispositive of the interests of the other members of the
11                  Class not parties to the adjudications, or substantially impair or impede
12                  their ability to protect their interests; and
13             c. Defendants have acted or refused to act on grounds generally applicable to
14                  the Class, and/or the general public, thereby making appropriate final and
15                  injunctive relief with respect to the classes as a whole.
16                                   FIRST CAUSE OF ACTION
17            VIOLATION OF CALIFORNIA BUSINESS AND PROFESSIONS
18                 CODE §§ 17200, et seq. (“UNFAIR COMPETITION LAW”)
19        (By Plaintiff and the Class against All Defendants and Does 1-50, inclusive)
20          110.    Plaintiff re-alleges and incorporates herein by reference each and every
21   allegation and statement contained in the prior paragraphs, as though fully set forth herein.
22          111.    Business and Professions Code § 17200 et seq., often referred to as the
23   “Unfair Competition Law” or “the UCL,” defines unfair competition to include any
24   unlawful, unfair, or fraudulent business act or practice. The UCL provides that a court may
25   order injunctive relief and restitution as remedies for any violations of the UCL.
26          112.    Beginning on an exact date unknown to Plaintiff, but at all times relevant
27   herein and during the four years preceding the filing of the Complaint in this action,
28   Progressive and MITCHELL committed and they continue to commit acts of unfair
                                                     29
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 30 of 70



 1   competition proscribed by the UCL, including the practices alleged herein in connection
 2   with the valuation of claims made on first party insurance claims total loss vehicles.
 3          113.    The business acts and practices alleged herein constitute unfair business
 4   practices in that said acts and practices offend public policy and are substantially injurious
 5   to the public. The acts and practices of Progressive and MITCHELL violate California
 6   public policy that is tethered to regulations governing persons engaged in the practice of
 7   adjusting claims on automobile insurance policies. For example, the unfair Trade
 8   Settlement Practices Regulations, set forth in 10 C.C.R. 2695.6, et seq. were promulgated
 9   in order to promote the good faith, prompt, efficient and equitable settlement of claims on
10   a cost-effective basis. 10 C.C.R. §2695.1(2).
11          114.    The business acts and practices alleged hereinabove also violate the public
12   policies against misrepresentation and fraud by automobile insurance companies, and their
13   agents, to its insureds.
14          115.    The business acts and practices alleged herein constitute fraudulent business
15   practices in that said acts and practices are likely to deceive members of the public as to
16   their legal rights and obligations, and by use of such deception, may preclude such
17   individuals from exercising legal rights to which they are entitled. In particular,
18   Defendants’ false communications which misuse “comparable vehicles” and the
19   devaluation of total loss vehicle are submitted to its insured, and is meant to be relied upon
20   by its insured. The information it provides is known to be untrue or deceitful, and intended
21   to induce the insured to settle for a reduced valuation.
22          116.    The unlawful, unfair and fraudulent business acts and practices of the
23   Progressive Defendants described herein present a continuing threat to the public in that
24   Progressive is currently engaging in such acts and practices, and will persist and continue
25   to do so unless and until an injunction is issued by this Court.
26          117.    Based on the language and communications from Progressive and Mitchell,
27   Plaintiff reasonably believed she had no reasonable option but to accept the amount offered
28   by Progressive for her 2009 Honda Civic.
                                                  30
                                    CLASS ACTION COMPLAINT
               Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 31 of 70



 1            118.   As a direct and proximate result of the acts and practices described herein,
 2   Progressive and its agents have received and collected money from Plaintiffs and class
 3   members and failed to fairly pay for claims made by those class members. The Progressive
 4   Defendants should be ordered to provide full and complete restitution of all amounts
 5   collected from class members.
 6            119.   Pursuant to Business and Professions Code § 17203, Plaintiff seeks an order
 7   enjoining Progressive and MITCHELL from engaging in such acts and practices as
 8   hereinabove alleged and providing appropriate restitution to Plaintiff and members of the
 9   class.
10            120.   Pursuant to Code of Civil Procedure § 1021.5, Plaintiff seeks recovery of
11   attorneys’ fees, costs and expenses incurred in the filing and prosecution of this action.
12   Plaintiff does not seek any relief greater than or different from the relief sought for the
13   class.
14            121.   WHEREFOFRE, Plaintiff seeks all remedies available under Section 17200
15   of the California Business and Professions Code, including restitutionary and injunctive
16   relief, as well as attorneys’ fees and costs.
17                                 SECOND CAUSE OF ACTION
18                                              FRAUD
19        (By Plaintiff and the Class against All Defendants and Does 1-50, inclusive)
20            122.   Plaintiff incorporates each of the foregoing paragraphs as though fully set
21   forth herein, and further allege as follows.
22            123.   The Progressive Defendants intentionally and knowingly made false
23   statements to Tasha Stack about the value of her car to induce her to accept a reduced
24   amount on her automobile insurance claim.
25      124.         Tasha Stack reasonably relied upon the misrepresentations.
26      125.         Tasha Stack suffered monetary damage as a direct result.
27      126.         WHEREFORE, Plaintiff prays for declaratory and injunctive relief as set
28            forth below.
                                                     31
                                     CLASS ACTION COMPLAINT
               Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 32 of 70



 1                                 THIRD CAUSE OF ACTION
 2                           NEGLIGENT MISREPRESENTATION
 3        (By Plaintiff and the Class against All Defendants and Does 1-50, inclusive)
 4          127.    Plaintiff incorporates each of the foregoing paragraphs as though fully set
 5   forth herein, and further allege as follows.
 6          128.    The Progressive Defendants negligently made false statements to Tasha
 7   Stack about the value of her car to induce her to accept a reduced amount on her
 8   automobile insurance claim.
 9      129.        Tasha Stack reasonably relied upon the misrepresentations.
10      130.        Tasha Stack suffered monetary damage as a direct result.
11      131.        WHEREFORE, Plaintiff prays for declaratory and injunctive relief as set
12          forth below
13                                FOURTH CAUSE OF ACTION
14                                  BREACH OF CONTRACT
15   (By Plaintiff and the Class against Progressive Defendants and Does 1-50, inclusive)
16          132.    Plaintiff incorporates each of the foregoing paragraphs as though fully set
17   forth herein, and further allege as follows.
18          133.    Progressive agreed to pay Tasha Stack for the reasonable value of her
19   vehicle if it was a total loss vehicle, based on the contract contained in Exhibit A, and the
20   provisions alleged herein.
21          134.    Progressive breached this contract by misrepresenting material facts to Mrs.
22   Stack. Detriment, and failing to pay the reasonable value for the claim.
23          135.    Progressive breached the contract by not utilizing claims reviews policies
24   within the requirements set forth in this policy, attached as Exhibit A.
25          136.    Progressive breached the contract by failing to adhere to the California
26   Insurance Code total loss vehicle requirements which were incorporated into the contract.
27          137.    As a result, Mrs. Stack accepted less than his vehicle was worth, and was
28   otherwise damages.
                                                    32
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 33 of 70



 1          138.    WHEREFORE, Plaintiff prays for relief as set forth below.
 2                                    FIFTH CAUSE OF ACTION
 3    BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
 4   (By Plaintiff and the Class against Progressive Defendants and Does 1-50, inclusive)
 5          139.    Plaintiff incorporates each of the foregoing paragraphs as though fully set
 6   forth herein, and further allege as follows.
 7          140.    At all times herein mentioned, Progressive knew, or in the exercise of good
 8   faith reasonably should have known that Plaintiff was legally entitled to recover the
 9   benefits under the aforementioned insurance policy, and the Progressive was obligated to
10   provide Plaintiff with benefits under the insurance policy.
11          141.    Progressive intentionally, maliciously, and oppressively conducted
12   themselves willfully and wrongfully and refused, and failed, to pay the benefits of the
13   policy to Plaintiff, despite the fact that the benefits under the policy were due and payable
14   to the Plaintiff and the Plaintiff was entitled to the full benefits of the policy.
15          142.    Progressive unreasonably failed to pay Plaintiff’s claim for benefits under
16   the total loss vehicle provisions of his policy under the policy. All of Progressive’s acts as
17   herein alleged, were done with the prior approval of, with the knowledge of, and/or the
18   express direction or ratification of an officer, director, or managing agent of Progressive,
19   consistent with the definitions contained in California Code of Regulations, Title 10,
20   Section 2695.12.
21          143.    As a proximate result of Progressive’s wrongful conduct, as
22   aforementioned, Plaintiff has been denied the reasonable value for his total loss vehicle.
23          144.    Progressive’s actions in wrongfully reducing the value of total loss
24   vehicles, as aforementioned herein, constituted a pattern and practice of Progressive,
25   which is designed to wrongfully withhold payment of claims with the intent of ignoring
26   the interest of their insured.
27          145.    WHEREFORE, Plaintiff prays for relief as set forth below.
28   ///
                                                    33
                                      CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 34 of 70



 1                                 SIXTH CAUSE OF ACTION
 2    VIOLATION OF CONSUMER LEGAL REMEDIES ACT (Civ. Code §§ 1770, et
 3                                                  seq.)
 4          (By Plaintiff and the Class against Defendants and Does 1-50, inclusive)
 5          146.   Plaintiff incorporates each of the foregoing paragraphs as though fully set
 6   forth herein, and further allege as follows.
 7          147.   This claim is brought by Plaintiffs on behalf themselves and the Class
 8   pursuant to the Consumers Legal Remedies Act (the “CLRA”).
 9          148.   The CLRA prohibits “unfair methods of competition and unfair or
10   deceptive acts or practices undertaken by any person in a transaction intended to result or
11   which results in the sale or lease of goods or services to any consumer … [,]” Cal. Civ.
12   Code § 1770, and that “[a]ny consumer who suffers any damage as a result of the use or
13   employment by any person of a method, act, or practice declared to be unlawful by
14   Section 1770 may bring an action against such person to recover or obtain,” various
15   forms of relief, including an injunction and damages, Cal. Civ. Code § 1780.
16          149.   Defendants are “[p]erson[s]” as defined by Cal. Civ. Code § 1761(c).
17          150.   The Class Vehicles are “[g]oods” as defined by Cal. Civ. Code § 1761(a).
18          151.   Plaintiffs and the Class Members are “[c]onsumer[s]” as defined by Cal.
19   Civ. Code § 1761(d).
20          152.   This cause of action seeks injunctive relief at this time. On January 14,
21   2020, prior to the filing of this Complaint, Plaintiffs sent Defendants a CLRA notice
22   letter providing the notice required by California Civil Code § 1782(a). Plaintiff sent the
23   letter via certified mail, return receipt requested, to Defendants’ designated agent for
24   service of process located in Los Angeles, California, advising Defendants that it is in
25   violation of the CLRA and must correct, replace or otherwise rectify the goods and/or
26   services alleged to be in violation of §1770. Defendant was further advised that in the
27   event the relief requested has not been provided within thirty (30) days, Plaintiffs will
28   amend their Complaint to include a request for monetary damages pursuant to the
                                                     34
                                    CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 35 of 70



 1   CLRA. A true and correct copy of Plaintiffs’ letter is attached hereto as Exhibit B. If
 2   Defendant does not correct, replace, or otherwise rectify the goods and/or services
 3   alleged in either Plaintiffs’ letter or this Complaint within the statutorily proscribed 30-
 4   day period, Plaintiffs will amend their Complaint to seek both injunctive relief and
 5   monetary damages against Defendant pursuant to the CLRA, California Civil Code §§
 6   1781 and 1782.
 7          153.   At all times herein mentioned, Plaintiffs were deceived by Defendants’
 8   unfair or deceptive acts as described more fully above, which included PROGRESSIVE
 9   CASUALTY INSURANCE COMPANY and PROGRESSIVE SELECT INSURANCE
10   COMPANY making false, misleading and knowing, or in the exercise of good faith
11   reasonably should have known that Plaintiff was legally entitled to recover the benefits
12   under the aforementioned insurance policy, and the Progressive was obligated to provide
13   Plaintiff with benefits under the insurance policy.
14          154.   Defendants’ actions, misrepresentations and omissions of material facts
15   relating to their misrepresentation of comparable vehicles’ value, submitting false dealer
16   reports, and refusing to consider comparable vehicles by the insureds, have violated, and
17   continue to violate the CLRA, because those actions or omissions were intended to result,
18   and which did result, a tangible burden to each consumer/insured and increased the cost
19   of the Class Vehicles for each insured. The consumer/insured faced a choice of either
20   settling quickly for a low-ball offer or to go through a long drawn out fight, where the
21   Progressive Defendants clearly had the upper hand.
22          155.   Defendants’ conduct, as hereinabove described, is in violation of Cal. Civ.
23   Code § 1770 on the following grounds:
24             a) (a)(2): “[m]isrepresenting the … approval[] or certification of goods …”;
25             b) (a)(4): “[u]sing deceptive representations or designations of geographic
26                 origin in connection with goods or services…”;
27             c) (a)(5): “[r]epresenting that goods … have … approval, characteristics, …
28                 uses, [or] benefits … that they do not have …”;
                                                   35
                                    CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 36 of 70



 1            d) (a)(6): “[r]epresenting that goods are original or new if they have deteriorated
 2                 unreasonably    or   are   altered,   reconditioned,    reclaimed,   used,   or
 3                 secondhand…”;
 4            e) (a)(7): “[r]epresenting that goods … are of a particular standard, quality, or
 5                 grade, … if they are of another.”;
 6            f)   (a)(9): “[a]dvertising goods … with intent not to sell them as advertised.”;
 7            g) (a)(10):”[a]dvertising goods or services with intent not to supply reasonably
 8                 expectable demand, unless the advertisement discloses a limitation of
 9                 quantity…”;
10            h) (a)(13): “[m]aking false or misleading statements of fact concerning reasons
11                 for, existence of, or amounts of, price reductions…”;
12            i)   (a)(15):”[r]epresenting that a part, replacement, or repair service is needed
13                 when it is not…”; and
14            j)   (a)(16): “[r]epresenting that the subject of a transaction has been supplied in
15                 accordance with a previous representation when it has not.”
16          156.   Accordingly, Defendants’ conduct constitutes unfair methods of
17   competition and unfair or fraudulent acts or practices because The Progressive
18   Defendants intentionally, maliciously, and oppressively conducted themselves willfully
19   and wrongfully and made material misrepresentations about the condition of comparable
20   vehicles to every one of its insured. Defendants knew, or should have known, that their
21   representations were deceptive, false and misleading in light of their knowledge of
22   Mitchell’s misleading reports which deflated their insureds’ “comparable vehicles.”
23          157.   Defendants had a duty to disclose the inaccuracy of Mitchell’s valuation
24   reports because Defendants had exclusive knowledge that the “comparable vehicles” that
25   were used deflated the insureds’ loss vehicle valuation prior offering its insureds
26   Settlement Offers for the Class Vehicles but failed to do so.
27

28
                                                  36
                                   CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 37 of 70



 1          158.     Specifically, Defendants were under a duty to Plaintiffs and Class Members
 2   to disclose the deflation of the “comparable vehicles” in Mitchell’s valuation reports
 3   because:
 4              a)   Defendants were in a superior position to know the true state of facts about
 5                   the “comparable cars” used in Mitchell’s valuation reports. Plaintiffs are
 6                   informed and believe, and based thereon allege, that Defendants knew about
 7                   the deflation of the “comparable vehicles” through sources not available to
 8                   consumers.
 9              b)   Plaintiffs and the Class Members could not reasonably have been expected
10                   to learn or discover the fabrication and deflation value vehicle of the
11                   “comparable vehicles” fabricated and deflated value vehicle of the Class
12                   Vehicles and unreasonably failing to pay Plaintiff’s claim for benefits under
13                   the total loss vehicle provisions of his policy under the policy.
14              c)   Defendants knew that Plaintiffs and the Class Members could not reasonably
15                   have been expected to learn or discover the fabricated and deflated value
16                   vehicle of the “comparable vehicles.”
17          159.     In failing to disclose the fabricated and deflated value vehicle of the Class
18   Vehicles and unreasonably failing to pay Plaintiff’s claim for benefits under the total loss
19   vehicle provisions of his policy under the policy, Defendants have knowingly and
20   intentionally concealed material facts and breached their duty not to do so.
21          160.     The facts concealed or not disclosed by Defendants to Plaintiffs and Class
22   Members are material in that a reasonable consumer would have considered them to be
23   important in deciding whether to accept Progressive’s settlement value or negotiate a
24   higher price. Had Plaintiffs and Class Members known about the fabricated and deflated
25   vehicle value, they would not accepted Progressive’s Settlement Offer, or they would have
26   requested more.
27          161.     Had Plaintiffs and the Class Member known that The Progressive
28   Defendants would fail to pay Plaintiff’s claim for benefits under the total loss vehicle
                                                    37
                                     CLASS ACTION COMPLAINT
              Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 38 of 70



 1   provisions of his policy under the policy, they would have not procured their Policy with
 2   Progressive.
 3            162.   The Progressive Defendants relied on Mitchell’s misleading and deceptive
 4   reports knowing they would be distributed to The Progressive Defendants’ insureds for
 5   use in determining the actual cash value.
 6            163.   As a proximate result of the Progressive Defendants wrongful conduct, as
 7   aforementioned, Plaintiff has been denied the reasonable value for his total loss vehicle,
 8   had incurred reasonable rental car costs for the delay in resolution of the matter.
 9            164.   The Progressive Defendants actions in wrongfully reducing the value of
10   total loss vehicles, as aforementioned herein, constituted a pattern and practice of
11   Progressive, which is designed to wrongfully withhold payment of claims with the intent
12   of ignoring the interest of their insured.
13            165.   As a result, the Plaintiffs and Class Members have suffered irreparable
14   harm. The Plaintiffs and the other Class Members’ injuries were proximately caused by
15   Defendant’s conduct as alleged herein. Plaintiffs, individually and on behalf of all other
16   Class Members, seek entry of an order enjoining Defendant from continuing to employ
17   the unlawful methods, acts and practices alleged herein pursuant to California Civil Code
18   section 1780(a)(2), awarding exemplary and punitive damages against Defendants
19   pursuant to California Civil Code sections 1780(a)(1) and (a)(4), and ordering the
20   payment of costs and attorneys’ fees, and such other relief as deemed appropriate and
21   proper by the Court under California Civil Code section 1780(a)(2). If Defendant is not
22   restrained from engaging in these practices in the future, the Plaintiffs and the Class
23   Members will continue to suffer harm.
24            166.   Pursuant to section 1780(d) of the CLRA, attached hereto as Exhibit C is
25   an affidavit from Plaintiff showing that this action has been commenced in the proper
26   forum.
27   ///
28   ///
                                                   38
                                    CLASS ACTION COMPLAINT
            Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 39 of 70



 1                                    PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiffs, on behalf of themselves Class Members, respectfully
 3   request this Court:
 4          (1)    An order certifying the proposed Class, designating Plaintiffs as named
 5                 representatives of the Class, and designating the undersigned as Class
 6                 Counsel;
 7          (2)     A declaration that PROGRESSIVE is financially responsible for notifying
 8                  all Class Members about the erroneous valuation reports;
 9          (3)     An order enjoining PROGRRESSIVE from further deceptive practices of
10                  using low-value salvage vehicles to undervalue payments to insureds
11                  whose cars have been declared a total loss;
12          (4)     An award to Plaintiffs and Class Members for compensatory, exemplary,
13                  and statutory damages, including interest, in an amount to be proven at
14                  trial;
15          (5)     A declaration that PROGRESSIVE must disgorge, for the benefit of the
16                  Class, all or part of the ill-gotten profits it received from its deceptive
17                  practices, or make full restitution to Plaintiffs and Class Members;
18          (6)     An award of attorneys’ fees and costs, as allowed by law, including but not
19                  limited to California Code of Civil Procedure § 1021.5;
20          (7)     An award of exemplary and punitive damages pursuant to Cal. Civ. Code §
21                  1780 to prevent and deter Defendants from future unlawful conduct;
22          (8)     An award of damages for breach of express and implied warranties to
23                  Class Members;
24          (9)     Any equitable remedies available pursuant to Cal. Civ. Code § 1780 and
25                  other applicable law;
26          (10)    An award of pre-judgment and post-judgment interest, as provided by
27                  law;
28          (11)    Leave to amend the Complaint to conform to the evidence produced at
                                                   39
                                    CLASS ACTION COMPLAINT
          Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 40 of 70



 1               trial, and
 2        (12)   That Plaintiffs and the Class Members be awarded any other relief as this
 3               Court deems proper.
 4

 5
     DATED: January 14, 2020                 KABATECK LLP
 6

 7
                                       By:
 8                                           Brian S. Kabateck
                                             Christopher B. Noyes
 9                                           Katherine A. Bruce
                                             Stephanie E. Charlin
10                                           Attorneys for Plaintiff Tasha Stack and
                                             others similarly situated
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              40
                               CLASS ACTION COMPLAINT
             Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 41 of 70



 1                               DEMAND FOR JURY TRIAL
 2          Plaintiff demands a trial by jury for herself and members of the Class on all claims
 3   so triable.
 4

 5   DATED: January 14, 2020                    KABATECK LLP
 6
                                           By: _________________________________
 7
                                               Brian S. Kabateck
 8                                             Christopher B. Noyes
                                               Katherine A. Bruce
 9                                             Stephanie E. Charlin

10                                             Attorneys for Plaintiff Tasha Stack and others
                                               similarly situated
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 41
                                   CLASS ACTION COMPLAINT
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 42 of 70




                 EXHIBIT A
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 43 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 44 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 45 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 46 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 47 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 48 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 49 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 50 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 51 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 52 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 53 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 54 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 55 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 56 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 57 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 58 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 59 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 60 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 61 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 62 of 70
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 63 of 70




                 EXHIBIT B
        Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 64 of 70




                                     January 14, 2020


VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED

Progressive Casualty Insurance Co. &
Progressive Select Insurance Co.
c/o CT Corporation System
818 West Seventh Street, Suite 930
Los Angeles, CA 90017


        RE: Tasha Stacks et al. v, Progressive Casualty Insurance Company et al.
        NOTICE OF VIOLATIONS OF CALIFORNIA’S CONSUMERS LEGAL
        REMEDIES ACT AND DEMAND FOR RELIEF (Cal. Civ. Code § 1782)

To Whom It May Concern:

         We send this letter on behalf of our client Tasha Sacks (“Plaintiff”), and on behalf
of a putative class of California citizens (the “Class Members”) who are first party insureds
of automobile insurance carrier Progressive Casualty Insurance Company and Progressive
Select Insurance Company (collectively “the Progressive Defendants”) who received
undervalued compensation for their total loss vehicles from 2016 to the present. As set
forth in more detail in the attached Complaint (“Complaint”) and discussed in detail below,
this letter is to advise you that Defendants violated and continue to violate the Consumers
Legal Remedies Act (“CLRA”), Bus. & Prof. Code §§ 17200, et seq., by engaging in unfair
or deceptive acts or practices when valuating and issuing payments for your insured’s total
loss vehicles. We hereby demand, pursuant to Cal. Civ. Code § 1782(a)(2), that you
“correct, repair, replace, or otherwise rectify the goods [i.e., the Valuation and Payment for
Total Loss of Vehicles] … alleged to be in violation of Section 1770” on a class wide basis
within 30 days after receipt of this letter; otherwise Claimants will add a request for
damages against Respondents under § 1780.

   I.       BASIS OF THE COMPLAINT

        Plaintiff and putative class members (“Plaintiffs”) are first party insureds of the
Progressive Defendants. Plaintiffs submit claims to Progressive for reimbursement of their
vehicles that are declared a “total loss” (vehicles where an election is made to forego any
vehicle repair) following an accident. To determine the coverage payment to Plaintiff and
putative class members, the Progressive Defendants engage third party service provider,
Mitchel International, Inc. (hereinafter “Mitchell”) to find valuations of “comparable

    633 W. 5th. Street, Suite 3200 | Los Angeles, CA 90071 | www.kbklawyers.com | T: 213.217.5000
                                             F: 213.217.5010
      Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 65 of 70




vehicles.” Defendant Mitchell generates a report for Plaintiffs with allegedly
“comparable” vehicle pricings to choose from. However, Mitchell’s report does not
provide offers of comparable vehicles (reasonable pre-loss value of the total loss vehicle),
but rather it provides Plaintiffs with fraudulently lower priced vehicles to choose from.
        Mitchell uses a product called the Mitchell Work Center Total Loss (hereinafter
“WCTL”) which adjusts the price of the insured’s vehicle based on what it determines to
be the average condition of the car and compares that to the condition of the insured’s car.
WCTL does this by ignoring pertinent data when it would increase the comparable vehicle
price, but by incorporating the same pertinent data when it would decrease the comparable
vehicle price. A specific example is the WCTL misrepresents the status of prior salvage
vehicles and holds these vehicles out to insured as comparable vehicles.
        This fraudulent scheme ultimately deflates the value of declared “total loss
vehicles” in order to pay first party insureds less than the actual pre-loss value of the total
loss vehicle. Thus, by concealing the true value of the insured’s total loss vehicle, making
false and misleading statements, failing to remedy the deflation, and failing to properly
compensate Plaintiffs and Class Members, Defendants violated and continue to violate
the CLRA § 1770(a), in at least the following respects:

             1.    Representing that…services have sponsorship, approval, characteristics,
                  ingredients, uses, benefits, or quantities which they do not have, in
                  violation of Cal. Civ. Code §1770(a)(5);

             2.    Representing that … services are of a particular standard, quality, or
                  grade, or that goods are of a particular style or model, if they are of another,
                  in violation of Cal. Civ. Code §1770(a)(7);

             3.    Advertising … services with intent not to sell them as advertised, in
                  violation of Cal. Civ. Code §1770(a)(9).

             4. Representing that a transaction confers or involves rights, remedies, or
                obligations that it does not have or involve …” Cal. Civ. Code
                §1770(a)(14).


         Plaintiffs are first party insureds of the Progressive Defendants and therefore
consumers under the CLRA. The Progressive Defendants knew or should have known that
Plaintiffs were legally entitled to recover the benefits under the aforementioned insurance
policy, and that Progressive was obligated to provide Plaintiffs with benefits under the
insurance policy. However, the Progressive Defendants, through Mitchell, provided
Plaintiffs with false and misleading valuation reports that misrepresented the comparable
vehicles’ value, submitted false dealer reports, and refused to consider comparable vehicles
by the insureds, which in turn caused a tangible burden to each consumer/insured and
increased the cost to each insured. The consumer/insured faced a choice of either settling

    633 W. 5th. Street, Suite 3200 | Los Angeles, CA 90071 | www.kbklawyers.com | T: 213.217.5000
                                             F: 213.217.5010
        Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 66 of 70




quickly for a low-ball offer or to go through a long drawn out fight, where the Progressive
Defendants clearly had the upper hand.
         The Progressive Defendants intentionally, maliciously, and oppressively conducted
themselves willfully and wrongfully and made material misrepresentations about the
condition of comparable vehicles to every one of its insured. Defendants unreasonably failed
to pay Plaintiff Stack’s claim for benefits under the total loss vehicle provisions of her policy.
As a result of Defendants wrongful conduct, Plaintiff has been denied the reasonable value
for her total loss vehicle and incurred reasonable rental car costs for the delay in resolution of
the matter. Defendants’ actions in wrongfully reducing the value of total loss vehicles
constitute a pattern and practice of Progressive, which is designed to wrongfully withhold
payment of claims with the intent of ignoring the interest of their insured.

    II. DEMAND FOR RELIEF

       These unfair or deceptive acts or practices of Defendants violate the CLRA. We
request that you offer Tasha Stack and the Class full restitution. Specifically, provide a
consumer fund in an amount sufficient to fully reimburse every class member for actual
reasonable value of their “total loss vehicles.” Of course, this would be subject to our
review, as class counsel, of appropriate financial information detailing all warranty sales to
California consumers during the Class Period.

        This letter also serves as a demand that you preserve and maintain all pertinent
records, including but not limited to, all electronic records and data, pending resolution of
this matter, in accordance with state and federal law, including but not limited to: all internal
manuals, written policies, directives, memoranda, correspondence, emails and other records
of communication concerning the data collection in connection with the WCTL reports; all
advertisements disseminated discussing or concerning WCLT; any materials disseminated
to consumers that discuss or concern the policy provision regarding coverage for total loss
vehicles; any complaints from any source concerning payments for total loss vehicles under
Progressive automobile insurance policies.

        Finally, we also request that Defendant provide for all costs, reasonable attorney
fees, and claims administration costs pursuant to California Civil Code sections 1750, et
seq.

     If Defendants fail to comply with this request within 30 days, they may become liable
for the following damages under § 1780 of the CLRA:

    •    actual damages suffered;
    •    punitive damages;
    •    restitution;
    •    costs and attorney’s fees related to suit; and


    633 W. 5th. Street, Suite 3200 | Los Angeles, CA 90071 | www.kbklawyers.com | T: 213.217.5000
                                             F: 213.217.5010
        Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 67 of 70




    •    penalties of up to $5,000.00 for each incident where senior citizens have suffered
         substantial physical, emotional or economic damage resulting from Defendants’
         conduct.

We hereby demand on behalf of Plaintiff and the Class Members that Defendants
immediately correct and rectify their violations by providing the remedies delineated above
on a class wide basis. It is our hope that Defendants will choose to correct these unlawful
practices promptly. A failure to act within 30 days will be considered a denial of this
demand and Plaintiff will act accordingly.

If you would like to discuss the matter, please do not hesitate to contact us at:

Brian S. Kabateck
bsk@kbklawyers.com
Katherine Bruce
kb@kbklawyers.com
Stephanie E. Charlin
sc@kbklawyers.com
KABATECK LLP
633 W. Fifth Street, Suite 3200
Los Angeles, CA 90071
Telephone: 213-217-5000
Facsimile: 213-217-5010


Otherwise, we look forward to Defendants immediately changing their practices and
compensating Plaintiff and Class Members as identified above.

Thank you for your attention to this matter. We look forward to your response.

Very truly yours,
Kabateck LLP


Stephanie E. Charlin




    633 W. 5th. Street, Suite 3200 | Los Angeles, CA 90071 | www.kbklawyers.com | T: 213.217.5000
                                             F: 213.217.5010
Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 68 of 70




                 EXHIBIT C
               Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 69 of 70



 1   Brian S. Kabateck, Esq. (SBN 152054)
 2   bsk@kbklawyers.com
     Christopher B. Noyes, Esq. (SBN 270094)
 3   cn@kbklawyers.com
     Katherine A. Bruce, SBN 288694
 4   kb@kbklawyers.com
     Stephanie E. Charlin, SBN 316543
 5   sc@kbklawyers.com
     KABATECK LLP
 6   633 W. Fifth Street, Suite 3200
     Los Angeles, CA 90071
 7   Telephone: (213) 217-5000
     Facsimile: (213) 217-5010
 8   Attorneys for Plaintiffs and the Putative Class
 9
10                           UNITED STATES DISTRICT COURT

11                        NORTHERN DISTRICT OF CALIFORNIA

12 TASHA STACK, individually, on behalf Case No.
13 of herself and on behalf of all others
   similarly situated;
                                                       AFFIDAVIT PURSUANT TO CIVIL
14                  Plaintiffs,                        CODE SECTION 1780(d)
15   vs.
16 PROGRESSIVE SELECT INSURANCE
17 COMPANY,    PROGRESSIVE
   CASUALTY INSURANCE COMPANY
18 and DOES 1 through 50, inclusive;
19                  Defendants.

20
21
22
23
24
25
26
27
28

                                         1
                   AFFIDAVIT PURSUANT TO CIVIL CODE SECTION 1780(d)
               Case 3:20-cv-00338-LB Document 1 Filed 01/16/20 Page 70 of 70



 1                  AFFIDAVIT PURSUANT TO CIVIL CODE SECTION 1780(d)
 2
             I, Stephanie E. Charlin, acting as the attorney of record for the Plaintiff TASHA STACK
 3
     individually, on behalf of herself and on behalf of all others similarly situated in the above
 4
     commenced action, act now with agency and authority to execute this affidavit on his behalf.
 5
             This action is brought in the United States District Court – Northern District of California
 6
     as a proper place for the trial of the action. Defendants PROGRESSIVE SELECT INSURANCE
 7
     COMPANY and PROGRESSIVE CASUALTY INSURANCE COMPANY transact business in
 8
     this district and a substantial part of the events giving rise to at least some of Plaintiff’s claims
 9
     occurred, in part, in the Northern District of California, while Plaintiff resides in this district.
10
             I hereby declare under penalty of perjury under the laws of the State of California that the
11
     foregoing is true and correct. Executed this 14th day of January 2019, in Los Angeles,
12
     California.
13
14
15
                                                                     ___________________________
16                                                                   Stephanie E. Charlin

17
18
19
20
21
22
23
24
25
26
27
28

                                         2
                   AFFIDAVIT PURSUANT TO CIVIL CODE SECTION 1780(d)
